Citation Nr: 1503441	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-20 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lung disability, to include as a residual of exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1962 to August 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision that, in pertinent part, denied service connection for residuals of asbestos exposure. The Veteran timely appealed. 

In August 2013, the Veteran testified during a video conference hearing before the undersigned.

In December 2013, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current lung disability-variously diagnosed as chronic obstructive pulmonary disease versus interstitial fibrosis from asbestos exposure, and pulmonary fibrosis, emphysema-neither had its onset in active service, nor is a residual of in-service exposure to asbestos.



CONCLUSION OF LAW

A lung disability, to include as a residual of exposure to asbestos, was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a September 2006 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the September 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO's attempt to obtain the Veteran's service treatment records was unsuccessful; further attempts to find such records would be futile.  The Veteran reportedly does not have any additional service treatment records in his possession.  He has submitted statements and testimony to support his claim.

The RO or VA's Appeals Management Center (AMC) has obtained copies of the Veteran's National Guard records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and are adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development, including examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2014).  

The Veteran testified that he came in contact with asbestos during active service from pipes that were covered with asbestos in the old-type barracks where he slept, and in the administrative office on base where he worked.  He reported being exposed to asbestos during basic training from February 1962 to July 1962 at the Lackland Air Force Base; during advance training in 1962 at the Amarillo Air Force Base; and during assignments from 1963 to 1967 at the Keesler Air Force Base.  He testified that pipes were wrapped with asbestos; and each time that the heat came on, it shook the pipes and particles of asbestos sprayed in the air.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Furthermore, this is a claim where service treatment records are not available; the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting that the duty to assist is "particularly great in light of the unavailability of the Veteran's exit examination and full Army medical records").

National Guard records, dated in November 1976, show that the Veteran worked for a tire and rubber company; and was sensitive to rubber dust and rubber, and was treated for contact dermatitis. A September 1978 medical report documents rubber poisoning since May 1978, and that the Veteran was under the care of a physician and took medications and received four shots weekly. A September 1980 medical report reflects that the Veteran no longer took any medications, and no significant illness or injury since last examination was noted.

In May 2006, a private physician noted that X-rays revealed small irregular opacities present in the lower lung fields, and noted the Veteran's exposure history to asbestos; and opined that these findings were consistent with a diagnosis of bilateral interstitial fibrosis, and indicative of asbestosis.

More recent VA treatment records, dated in January 2010, reveal the Veteran's requirement for home oxygen therapy for chronic obstructive pulmonary disease since 2008; and that the Veteran had discontinued using tobacco products in the 1970's.  Records dated in March 2010 show an assessment of chronic obstructive pulmonary disease.

The report of an October 2010 VA examination includes a positive pulmonary history of productive cough; wheezing; dyspnea; night sweats; and on continuous oxygen for pulmonary fibrosis, emphysema. Chest X-rays noted fibrosis and/or atelectasis in the right lung base.

Following the Board's December 2013 remand, the Veteran underwent a VA examination in March 2014 for purposes of determining the nature and etiology of the Veteran's current lung disability.  The examiner reviewed the claims file and noted the Veteran's medical history.  Chest X-rays were obtained, revealing scarring with pleural thickening and blunting of the costophrenic angles present on the right side, unchanged; no pleural calcification was identified.  No new abnormalities were identified.  Pulmonary function testing could not be performed because of the Veteran's required outpatient oxygen therapy.  The March 2014 examiner opined that it was less likely than not that the Veteran's current lung disease and disability were related to asbestos exposure; and that it was more likely than not that his lung disability and requirement for oxygen therapy were due to chronic obstructive pulmonary disease and his prior tobacco use.  The examiner reasoned that the Veteran's recent chest X-rays revealed no characteristic changes expected in asbestos-related lung disease.

Given the conflicting evidence of record, another VA physician conducted an exhaustive review of the entire claims file in May 2014, and also reviewed the current medical literature regarding chronic obstructive pulmonary disease and asbestosis.  The May 2014 physician noted that qualified physicians had found evidence of interstitial lung disease; and had noted a history of exposure to asbestos in military barracks as reported by the Veteran, although unsubstantiated due to the lack of service treatment records.  The May 2014 physician also noted that qualified physicians had expressed doubt as to a diagnosis of pulmonary fibrosis, and favored a diagnosis of chronic obstructive pulmonary disease; and again indicated that chest X-rays of lungs demonstrated no focal consolidation.

After review of the conflicting medical evidence, the May 2014 physician agreed with the March 2014 examiner, and opined that the Veteran's current lung disability-variously diagnosed as chronic obstructive pulmonary disease versus interstitial fibrosis from asbestos exposure, and pulmonary fibrosis, emphysema-was less likely than not (less than 50 percent probability) the result of disease or injury incurred or aggravated during active service, to specifically include exposure to asbestos as reported by the Veteran.   

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board notes that, in this case, the May 2006 private physician had provided a competent opinion, based on the Veteran's reported exposure to asbestos during active service.  In this regard, given the Veteran's testimony and with heightened consideration afforded due to the lack of service treatment records, the Board concedes in-service exposure to asbestos.

That notwithstanding, the medical literature describes asbestosis as a restrictive lung disease, and recent medical evidence pertaining to the Veteran's lungs does not demonstrate focal consolidation.  In this regard, the May 2014 physician agreed with the rationale provided by the March 2014 examiner, that a current diagnosis of chronic obstructive pulmonary disease is predominantly responsible for the Veteran's requiring oxygen therapy.  The Board finds the May 2014 addendum and the March 2014 examiner's opinion to be persuasive in finding that the Veteran's current lung disability is likely related to his prior tobacco use.  Notably, the May 2014 physician found no focal consolidation demonstrated on recent chest X-rays to support a finding of asbestos-related lung disease.   

Moreover, the May 2014 physician provided an extensive review of the medical literature, as well as of the Veteran's full medical history; and specifically considered the various diagnoses that qualified physicians had suggested, and then opined against a relationship between the Veteran's current lung disability, however diagnosed, and active service.  The May 2014 opinion is fully articulated and contains sound reasoning, and is supported by the evidence of record.  Based on an extensive review of the evidence and medical literature, the May 2014 physician opined that the Veteran's lung disability was less likely than not the result of disease or injury incurred or aggravated during active service-to include exposure to asbestos.  The opinion is responsive to the question at hand.  Hence, it is more probative and entitled to greater weight, than the May 2006 private opinion.

The Board notes the Veteran's sincere belief that his current lung disability originated during active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as a lay person, he is not competent to diagnose a lung disability and to provide an etiological opinion as to causation.  Moreover, even if he were competent to render a diagnosis and opinion, his opinion is outweighed by the May 2014 addendum, finding that current complaints of lung disability and requirement for oxygen therapy are not the result of disease or injury incurred or aggravated during active service.  As noted above, the May 2014 opinion is entitled to greater probative weight as the physician had reviewed the Veteran's medical history and up-to-date medical literature; and considered the various diagnoses of record, and provided an opinion that is supported by a rationale.  

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a lung disability, to include as a residual of exposure to asbestos.  On this matter, even with heightened consideration afforded, the benefit-of-the-doubt rule does not apply; and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a lung disability, to include as a residual of exposure to asbestos, is denied. 




____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


